Order entered March 5, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01585-CV

                     ROBIN LOUISE THOMAS, Appellant

                                          V.

DONALD ALLIE AND JACKIE MCCLINTOCK AS REPRESENTATIVES
          OF THE ESTATE OF THI PHAM, Appellees

                On Appeal from the 191st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-08195

                                       ORDER

      Before the Court is appellant’s second opposed motion to extend time to file

her jurisdictional letter brief addressing the timeliness of the appeal. We GRANT

the motion and ORDER the brief be filed no later than April 2, 2020. In light of

the narrow issue appellant needs to address, we caution that further extension

requests will be disfavored and that the appeal may be dismissed if the letter brief

is not timely filed. See TEX. R. APP. P. 42.3(a),(c).


                                               /s/      ERIN A. NOWELL
                                                        JUSTICE